Citation Nr: 0109392	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  96-32 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUES

1. Entitlement to service connection for tinnitus.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran served on active duty from December 1965 to May 
1968.  

By letter dated March 28, 1995, the New York, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) informed the veteran that entitlement to service 
connection for tinnitus and for a total disability rating for 
compensation purposes based on individual unemployability 
(TDIU) had been denied.  A notice of disagreement was 
received by the RO in April 1995.  The RO mailed the veteran 
a statement of the case on March 19, 1996, and notified him 
that he had 60 days in which to respond or his appeal would 
be closed.  The veteran's substantive appeal was received at 
the RO on July 8, 1996.  No other correspondence indicating 
intent to perfect the appeal was received within 60 days of 
issuance of the statement of the case, nor did the veteran 
request an extension of the 60-day period prior to its 
expiration.

In a March 1998 decision, the Board of Veterans' Appeals 
(Board) remanded the case to give the veteran notice of the 
need to submit evidence or argument on the issue of whether 
his substantive appeal was timely received.  The RO has 
completed the requested development to the extent possible 
and the case is now ready for adjudication.

In April 1997, the veteran submitted additional evidence and 
argument pertaining to hearing and ear disorders that can be 
construed as a service connection claim.  In July 1997, he 
provided information which can be construed as a claim for 
TDIU.  These matters are referred to the RO for appropriate 
action. 


FINDINGS OF FACT

1.  By rating action dated March 10, 1995, the RO denied 
entitlement to service connection for tinnitus and 
entitlement to TDIU.

2.  The veteran was informed of the decision and his 
appellate rights by letter dated March 28, 1995.

3.  The veteran submitted a notice of disagreement in April 
1995.

4.  Under a cover letter dated March 19, 1996, the RO issued 
a statement of the case (SOC) with respect to both claims.  

5.  The veteran did not submit a substantive appeal within 60 
days from the date of mailing of the SOC; the veteran 
submitted a substantive appeal on July 8, 1996.

6.  The veteran was notified of the pertinent laws and 
regulations governing the requirements for a timely 
substantive appeal and was invited to submit argument or 
evidence on the matter.


CONCLUSION OF LAW

The substantive appeal was not timely.  38 U.S.C.A. §§ 7105, 
7108 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.302(a), (b) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished.  The notice of disagreement must be filed 
within one year of the date of mailing of the RO's decision 
or determination.  A substantive appeal must be filed within 
60 days from the date the RO mails the statement of the case 
to the appellant or within the remainder of the one-year 
period from the date of the notification of the 
determination, whichever period ends later.  38 U.S.C.A. 
§ 7105(d)(3) (West 1991); 38 C.F.R. §§ 20.200, 20.202, 
20.302(a), (b) (2000).

If an applicant fails to complete an appeal within the 
required time, it is incumbent on the Board to reject the 
appeal.  This is not a matter within the Board's discretion; 
the timeliness standards for filing appeals are prescribed by 
law.  Under the provisions of 38 U.S.C.A. § 7108, if there is 
a failure to meet those standards, "An application for review 
on appeal shall not be entertained."  The U.S. Court of 
Appeals for Veterans Claims has held that in the absence of a 
timely substantive appeal the proper action for the Board is 
to dismiss the claim.  Roy v. Brown, 5 Vet. App. 554 (1993).

In a rating decision dated March 10, 1995, the RO denied 
entitlement to service connection for tinnitus and denied 
entitlement to TDIU.  The veteran was informed that his 
claims had been denied by the RO in a letter dated March 28, 
1995.  At that time, the RO furnished procedural and 
appellate rights that explained the time limits and 
procedures for filing and perfecting an appeal.  The veteran 
thereafter submitted a notice of disagreement, which was 
received by the RO in April 1995.  The RO mailed a statement 
of the case (SOC) on March 19, 1996.  The SOC discussed both 
issues and informed the veteran that he had 60 days to reply 
to the RO or else his case would be closed.

In this case, the deadline for submitting a substantive 
appeal expired 60 days after the date of mailing of the SOC, 
or May 18, 1996.  Because May 18, 1996 fell on a Saturday, 
the deadline was Monday, May 20, 1996.  The veteran's VA Form 
9, Appeal to the Board of Veterans' Appeals, is dated June 
29, 1996, and is dated stamped as having been received at the 
RO on July 8, 1996.  As noted, the pertinent regulations 
require that the substantive appeal must have been received 
by May 20, 1996.  

The Board remanded this issue to the RO in March 1998, 
instructing the RO to issue a supplemental statement of the 
case on the issue of timeliness of his substantive appeal.  
The RO was instructed to offer the veteran an opportunity to 
present evidence or argument on the timeliness issue.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO informed 
the veteran of this deficiency in an April 2000 supplemental 
statement of the case.  The letter and the attached VA Form 9 
informed the veteran how he could submit additional argument 
and/or request a hearing on the matter and told him how much 
time he had to do this.  The letter was mailed to his last 
known address and the letter has not been returned by the 
United States Postal Service as undeliverable.  

The Board notes that the veteran has not offered any evidence 
or argument on the issue of whether the substantive appeal 
was timely submitted.  The Board therefore finds that the 
veteran did not timely submit a substantive appeal with 
respect to his claims for service connection for tinnitus and 
for a total disability rating for compensation purposes based 
on individual unemployability.  The appeal is therefore 
dismissed.


ORDER

1.  The appeal for service connection for tinnitus is 
dismissed.

2.  The appeal for a total disability rating for compensation 
purposes based on individual unemployability is dismissed.



		
	R. E. Smith
	Acting Member, Board of Veterans' Appeals



 

